                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                              January 23, 2020
                           UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

NORBERTO VALLES,                         §
                                         §
              Plaintiff.                 §
                                         §
VS.                                      §     CIVIL ACTION NO. 4:19-CV-01725
                                         §
BAYOU PLACE, L.P., ET AL.,               §
                                         §
              Defendants.                §


                   ORDER ADOPTING MAGISTRATE JUDGE’S
                   MEMORANDUM AND RECOMMENDATION

       On December 19, 2019, U.S. Magistrate Judge Andrew M. Edison filed a

Memorandum and Recommendation (Dkt. 49) recommending that Plaintiffs’ Motions to

Remand (Dkts. 16, 19) be GRANTED.

       On January 2, 2020, Defendants filed their Objections. See Dkt. 53. On January

16, 2020, Plaintiff Norberto Valles filed his response to Defendants’ Objections. See

Dkt. 54. In accordance with 28 U.S.C. § 636(b)(1)(C), this Court is required to “make a

de novo determination of those portions of the [magistrate judge’s] report or specified

proposed findings or recommendations to which objection [has been] made.” After

conducting this de novo review, the Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” Id.; see also FED.

R. CIV. P. 72(b)(3).

       The Court has carefully considered the Objections; the Memorandum and

Recommendation; the pleadings; and the record. The Court ACCEPTS Judge Edison’s
Memorandum and Recommendation and ADOPTS it as the opinion of the Court. It is

therefore ORDERED that:

      (1)   Judge Edison’s Memorandum and Recommendation (Dkt. 49) is
            APPROVED AND ADOPTED in its entirety as the holding of the Court;

      (2)   Plaintiff Norberto Valles’s Motion to Remand (Dkt. 16) and Intervenors
            Undrea Bailey’s, Individually and as Next Friend of J.B. (Minor), and
            Lillian Bailey’s Motion to Remand (Dkt. 19) are GRANTED;

      (3)   This action, originally numbered 2017-72382 by the Harris County County
            District Clerk, is REMANDED back to the 129th District Court of Harris
            County, Texas, effective immediately; and

      (4)   A certified copy of this order will be mailed by the Clerk of this court to the
            Clerk of the 129th District Court of Harris County, Texas entitling that
            Court to proceed with the action according to the laws of the State of
            Texas.

      It is so ORDERED.

      SIGNED this day 21st day of January, 2020.


                                            ___________________________________
                                            George C. Hanks Jr.
                                            United States District Judge




                                           2
